In an action pursuant to article 12 of the Navigation Law, the defendant appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 28, 2000, which granted the plaintiff’s motion for summary judgment on its cause of action to recover environmental cleanup costs.
Ordered that the order is affirmed, with one bill of costs.
Contrary to the defendant’s contention, the plaintiff is entitled to recover all of the costs it expended in the cleanup of the petroleum spill (see Navigation Law § 181 [1]; State of New York v Helaria, Sup Ct, Albany County, Oct. 9, 1998, Ferradino, J., Index No. 61-94, affd 267 AD2d 753; cf. United States v Hyundai Merchant Mar. Co., 172 F3d 1187, 1191 [9th Cir 1999], cert denied 528 US 963; United States v Beatty, Inc., 401 F Supp 1040 [WD Ky 1975]). Ritter, J.P., Smith, Krausman and Townes, JJ., concur.